60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
George Alford GOLDEN, Plaintiff-Appellant,v.R.A. KLEIN;  Department of Corrections, Defendants-Appellees.
No. 95-6568.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 13, 1995.

George Alford Golden, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a district court order that dismissed his 42 U.S.C. Sec. 1983 (1988) action without prejudice for failing to pay a filing fee.  The district court assessed a filing fee pursuant to Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and directed Appellant to pay the fee or explain any withdrawals or special circumstances warranting excuse from payment.  The district court overruled Appellant's objections and gave him additional time to comply but Appellant failed to obey the order.  The district court then dismissed the case without prejudice.  See Ballard v. Carlson, 882 F.2d 93 (4th Cir.1989), cert. denied, 493 U.S. 1084 (1990).  We have reviewed the record and the district court's opinion and orders and find no abuse of discretion and no reversible error.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.